DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 20, and their dependents thereof, are allowed because the closest prior art, KORB et al. (US Pub No. 2015/0371431) discloses methods for analyzing and compressing multiple images, Palais et al. (US Pub No. 20180197329) discloses systems and methods for computer-based visualization, rendering, and representation of surfaces using point clouds, either alone or in combination, fail to disclose a method for point cloud encoding in an encoder, comprising: representing, by a processor, points in a point cloud using a spherical coordinate system having a first angular dimension, a second angular dimension and a radial dimension, a point being represented by a first angular coordinate in the first angular dimension, a second angular coordinate in the second angular dimension, a radial coordinate in the radial dimension and at least an attribute value; forming, by the processor, at least a two-dimensional (2D) matrix with a first dimension corresponding to the first angular dimension and a second dimension corresponding to the second angular dimension, the point being placed as an element in the 2D matrix based on the first angular coordinate and the second angular coordinate; compressing, by the processor, data of the 2D matrix; and generating, by the processor, a bitstream that includes compressed data of the 2D matrix.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646